DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 7 recites “determining that the Doppler speed has one of a first polarity and a second polarity”. There is antecedent basis for the doppler speed with a first and second polarity.
Claim 7 recites the limitation " the hit rate threshold of the one of a first polarity and a second polarity " in line 9.  The hit rate would be scalar number and would not have polarity.
Claim 7 recites the limitation " the signal strength threshold of the one of a first polarity and a second polarity " in line 10-11.  The signal strength threshold would be scalar number and would not have polarity.
Claim 7 recites the limitation " mean Doppler speed for the one of a first polarity and a second polarity " in line 10-11.  The mean Doppler speed would be scalar number and would not have polarity. Perhaps it is related to the mean Doppler speed of the first or second polarity of the Doppler speed. 
Claim 18 recites the limitation " the hit rate threshold of the one of a first polarity and a second polarity " in line 5.  The hit rate would be scalar number and would not have polarity.
Claim 18 recites the limitation " the signal strength threshold of the one of a first polarity and a second polarity " in line 6-7.  The signal strength threshold would be scalar number and would not have polarity.
Claim 18 recites the limitation " mean Doppler speed for the one of a first polarity and a second polarity " in line 7-8.  The mean Doppler speed would be scalar number and would not have polarity. Perhaps it is related to the mean Doppler speed of the first or second polarity of the Doppler speed. 
Claim Rejections - 35 USC § 101









35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program stored on a non-transcient storage medium could be a signal perse and a signal is not one of the 4 statutory categories.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “the method of claim 1” on two different places (lines 1 and 3).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 13, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10690749. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10690749 claims:
With respect to claim 1, U.S. Patent No. 10690749 claims method of processing a radar hit from an object, comprising: providing, for each of a plurality of cells, a signal strength threshold, a hit rate threshold, a time of last detection; receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate and a time of measurement; identifying the object as clutter if the measured hit rate is greater than the hit rate threshold, and the measured signal strength is less than signal strength threshold; and updating the time of last detection, and updating the hit rate of the one of the plurality of cells using a running average of the hit rate (claim 12).
With respect to claim 7, U.S. Patent No. 10690749 claims the step of providing constitutes a first step of providing corresponding to a first polarity of Doppler speed, the method further comprising: providing a mean Doppler speed for the first polarity of Doppler speed; 
With respect to claim 13, U.S. Patent No. 10690749 claims a computer program stored on a non-transient storage medium and adapted to be run on a computer processor for processing a radar hit from an object, comprising code for: receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate and a time of measurement; identifying the object in the one of a plurality of cells of a radar field as clutter if the measured hit rate is greater than a hit rate threshold, and the measured signal strength is less than a signal strength threshold; and updating the measured hit rate using a running average of the hit rate (claim 12).
With respect to claim 18, U.S. Patent No. 10690749 claims determining that a measured Doppler speed of the object has one of a first polarity and a second polarity, wherein for the step of identifying, for the object to be identified as clutter, the hit rate threshold is a hit rate threshold of the one of a first polarity and a second polarity, the signal strength threshold is a signal strength threshold of the one of a first polarity and a second polarity, and the measured Doppler speed is less than a pre-determined factor of a mean Doppler speed for the one of a first polarity and a second polarity (claim 12).
Claims 1-7, 9-18, and 20-21  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, and 12-13 of U.S. Patent No. 10690749 in view of Quellec. 
With respect to claim 1, U.S. Patent No. 10690749 claims method of processing a radar hit from an object, comprising: providing, a signal strength threshold, a hit rate threshold, a time of last detection; receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate and a time of measurement; identifying the object as clutter if the measured hit rate is greater than the hit rate threshold, and the measured signal strength is less than signal strength threshold; and updating the time of last detection, and updating the hit rate of the one of the plurality of cells using a running average of the hit rate (claim 1).
With respect to claim 1, U.S. Patent No. 10690749 does not claim providing data for each of a plurality of cells. Quellec teaches providing data for each of a plurality of cells (para 4, “A test is then carried out to verify whether, in each cell, the number of pre-detections is greater than a number K over N antenna revolutions”). It would have been obvious to modify U.S. Patent No. 10690749 to include teaches providing data for each of a plurality of cells because it is expected that if a signal is associated with a cell and a time of detection that there would be a plurality of cells with data.
With respect to claim 2, U.S. Patent No. 10690749 claims providing a mean Doppler speed; receiving, for the one of the plurality of cells, a measured Doppler speed; and the step of identifying the object as clutter further requiring that the measured Doppler speed is less than a pre-determined factor of the mean Doppler speed for the object to be identified as clutter (claim 2).
With respect to claim 3, U.S. Patent No. 10690749 claims the running average is calculated using one of an infinite impulse response filter and a finite impulse response filter (claim 3).
With respect to claim 4, U.S. Patent No. 10690749 
With respect to claim 5, U.S. Patent No. 10690749 claims the updating of the signal strength threshold is based on a linear relationship between the measured hit rate and the signal strength threshold (claim 5)
With respect to claim 6, U.S. Patent No. 10690749 claims the signal strength threshold is increased at a rate of 2/3 of an increase in the measured hit rate (claim 6)
With respect to claim 7, U.S. Patent No. 10690749 claims the step of providing constitutes a first step of providing corresponding to a first polarity of Doppler speed, the method further comprising: providing a mean Doppler speed for the first polarity of Doppler speed; providing for a second polarity of Doppler speed, for each of a plurality of cells, a signal strength threshold, a hit rate threshold, a mean Doppler speed, and a time of last detection; receiving a measured Doppler speed; determining that the Doppler speed has one of a first polarity and a second polarity, wherein for the step of identifying, for the object to be identified as clutter, the hit rate threshold is the hit rate threshold of the one of a first polarity and a second polarity, the signal strength threshold is the signal strength threshold of the one of a first polarity and a second polarity, and the measured Doppler speed is less than a pre-determined factor of the mean Doppler speed for the one of a first polarity and a second polarity (claim 12).
With respect to claim 9, Quellec teaches maintaining, for each of the plurality of cells, a time of last update (para 27, “corresponding to the origins of the reference frames R.sub.0, R.sub.1, . . . R.sub.n-1 and to the associated times t.sub.0, t.sub.1, . . . t.sub.n-1 and the translations of carrier positions between the various reference frames”). It would have been obvious to modify U.S. Patent No. 10690749 to include maintaining, for each of the plurality of cells, a time of last update because it would help keep track of when the hits were made in the cell and calculate the hit rate.
With respect to claim 9, Since determining, for one of the plurality of cells, in the absence of a hit in the one of the plurality of cells is contingent on if the time of last update is greater than the inverse of the hit rate; and if the time of last update is greater than the inverse 
With respect to claim 10, U.S. Patent No. 10690749 claims the measured signal strength that is received in the step of receiving is signal strength above a CFAR signal strength threshold (claim 13).
With respect to claim 11, U.S. Patent No. 10690749 claims the signal strength threshold is the same for each of the plurality of cells (claim 8).
With respect to claim 12, U.S. Patent No. 10690749 claims the signal strength threshold for at least two of the plurality of cells is different than one another (claim 9).
With respect to claim 13, U.S. Patent No. 10690749 claims a computer program stored on a non-transient storage medium and adapted to be run on a computer processor for processing a radar hit from an object, comprising code for: receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate and a time of measurement; identifying the object in the one of a plurality of cells of a radar field as clutter if the measured hit rate is greater than a hit rate threshold, and the measured signal strength is less than a signal strength threshold; and updating the measured hit rate using a running average of the hit rate (claim 1).
With respect to claim 13, U.S. Patent No. 10690749 does not claim providing data for each of a plurality of cells. Quellec et al (US 20140043185). Quellec teaches providing data for each of a plurality of cells (para 4, “A test is then carried out to verify whether, in each cell, the number of pre-detections is greater than a number K over N antenna revolutions.”). It would have been obvious to modify U.S. Patent No. 10690749 to include 
With respect to claim 14, U.S. Patent No. 10690749 claims receiving, for the one of the plurality of cells, a measured Doppler speed; and the step of identifying the object as a clutter further requiring that the measured Doppler speed is less than a pre-determined factor of a mean Doppler speed for the object to be identified as clutter (claim 2).
With respect to claim 15, U.S. Patent No. 10690749 claims the running average is calculated using one of an infinite impulse response filter and a finite impulse response filter (claim 3).
With respect to claim 16, U.S. Patent No. 10690749 claims the step of updating further comprises updating the signal strength threshold based on the hit rate of the one of the plurality of cells (claim 4).
With respect to claim 17, U.S. Patent No. 10690749 claims the updating of the signal strength threshold is based on a linear relationship between the measured hit rate and the signal strength threshold (claim 5).
With respect to claim 18, U.S. Patent No. 10690749 claims determining that a measured Doppler speed of the object has one of a first polarity and a second polarity, wherein for the step of identifying, for the object to be identified as clutter, the hit rate threshold is a hit rate threshold of the one of a first polarity and a second polarity, the signal strength threshold is a signal strength threshold of the one of a first polarity and a second polarity, and the measured Doppler speed is less than a pre-determined factor of a mean Doppler speed for the one of a first polarity and a second polarity (claim 12).
With respect to claim 20, Quellec teaches maintaining, for each of the plurality of cells, a time of last update (para 27, “corresponding to the origins of the reference frames R.sub.0, R.sub.1, . . . R.sub.n-1 and to the associated times t.sub.0, t.sub.1, . . . t.sub.n-1 and the translations of carrier positions between the various reference frames”). It would have been obvious to modify U.S. Patent No. 10690749 to include maintaining, for each of the plurality of 
With respect to claim 20, Since determining, for one of the plurality of cells, in the absence of a hit in the one of the plurality of cells is contingent on if the time of last update is greater than the inverse of the hit rate; and if the time of last update is greater than the inverse of the hit rate, updating the hit rate, the feature is not required to be performed when the precedent is not meet therefore this claim limitation is not required by the broadest reasonable interpretation.
With respect to claim 21, U.S. Patent No. 10690749 claims the measured signal strength that is received in the step of receiving is a signal strength above a CFAR signal strength threshold (claim 13).
Claims 8 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10690749 in view of Quellec and Yosoku et al (US 20160154091). Claim 1 and 13 are rejected as described above.
With respect to claim 8, U.S. Patent No. 10690749 claims the time of last detection, the measured hit rate, and a time of measurement, all correspond to a Doppler speed of a first polarity, maintaining, for each of the plurality of cells, the time of last detection, the measured hit rate, and a mean Doppler speed, corresponding to the Doppler speed of the first polarity; and maintaining, for each of the plurality of cells, a time of last detection, a measured hit rate, and a mean Doppler speed (claim 11). U.S. Patent No. 10690749 does not claim the Doppler speed of a second polarity that is opposite of the first polarity.
Yosoku teaches the Doppler speed of a second polarity that is opposite of the first polarity (para 272, “the target by referring to the extracted Doppler component, where, with respect to each of one or more frequency shift amounts, the echo signal processor provides a frequency shift of the frequency shift amount to the echo signal, the frequency shift being identical in an absolute value and opposite in a polarity to the frequency shift amount”) It would U.S. Patent No. 10690749 to include the Doppler speed of a second polarity that is opposite of the first polarity because it is merely a substitution of well-known received radar signals with no new or unexpected results.
With respect to claim 19, U.S. Patent No. 10690749 claims the measured hit rate, and the time of measurement, each correspond to a Doppler speed of a first polarity, the program further comprising: maintaining, for each of the plurality of cells, a time of last detection, the measured hit rate, and a mean Doppler speed, corresponding to the Doppler speed of the first polarity; and maintaining, for each of the plurality of cells, a time of last detection, a measured hit rate, and a mean Doppler speed (claim 11). U.S. Patent No. 10690749 does not claim the Doppler speed of a second polarity that is opposite of the first polarity.
Yosoku teaches the Doppler speed of a second polarity that is opposite of the first polarity (para 272, “the target by referring to the extracted Doppler component, where, with respect to each of one or more frequency shift amounts, the echo signal processor provides a frequency shift of the frequency shift amount to the echo signal, the frequency shift being identical in an absolute value and opposite in a polarity to the frequency shift amount”) It would have  been obvious to modify U.S. Patent No. 10690749 to include the Doppler speed of a second polarity that is opposite of the first polarity because it is merely a substitution of well-known received radar signals with no new or unexpected results.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quellec et al (US 20140043185).
With respect to claim 1 and 13, Quellec teaches (claim 1) a method of processing a radar hit from an object (para 24, “Azimuth location may be performed by a center pip algorithm, which is known elsewhere, using the fact that when the antenna sweeps in front of the target, several radar pulses are received from the target, and that an azimuth is associated with each pulse by a specific device that is known elsewhere.”), comprising: providing, for each of a plurality of cells, a signal strength threshold (para 20, “One principle of the invention is the use of a very low detection threshold), a hit rate threshold (para 34, “a test is carried out to compare a maximum of the histogram with a threshold.”, a time of last detection (para 27, “operation is performed taking into account the positions of the pre-detections carried out at the various antenna revolutions S.sub.0, S.sub.1, . . . , S.sub.n-1, corresponding to the origins of the reference frames R.sub.0, R.sub.1, . . . R.sub.n-1 and to the associated times t.sub.0, t.sub.1, . . . t.sub.n-1 and the translations of carrier positions between the various reference frames”), receiving, for one of the plurality of cells corresponding to the object, a measured signal strength, a measured hit rate (para 25, “a certain number of pre-detections are stored at the memory address of the azimuth-distance cell. Each pre-detection is characterized by an amplitude, a precise distance and a precise azimuth”) and a time of measurement (para 27, “operation is performed taking into account the positions of the pre-detections carried out at the various antenna revolutions S.sub.0, S.sub.1, . . . , S.sub.n-1, corresponding to the origins of the reference frames R.sub.0, R.sub.1, . . . R.sub.n-1 and to the associated times t.sub.0, t.sub.1, . . . t.sub.n-1 and the translations of carrier positions between the various reference frames”), updating the time of last detection, and updating the hit rate of the one of the plurality of cells using a running average of the hit rate (para 25, “a certain number of pre-detections are stored at the memory address of the azimuth-distance cell. Each pre-detection is characterized by an amplitude, a precise distance and a precise azimuth” and para 27, “operation is performed taking into account the positions of the pre-detections carried out at the various antenna revolutions S.sub.0, S.sub.1, . . . , S.sub.n-1, corresponding to the origins of the 
With respect to claim 1 and 13, since identifying the object as clutter is contingent on the measured hit rate is greater than the hit rate threshold, and the measured signal strength is less than signal strength threshold the feature is not required to be performed when the precedent is not meet therefore this claim limitation is not required by the broadest reasonable interpretation.
With respect to claim 9 and 20, Quellec teaches maintaining, for each of the plurality of cells, a time of last update (para 25, “a certain number of pre-detections are stored at the memory address of the azimuth-distance cell. Each pre-detection is characterized by an amplitude, a precise distance and a precise azimuth” and para 27, “operation is performed taking into account the positions of the pre-detections carried out at the various antenna revolutions S.sub.0, S.sub.1, . . . , S.sub.n-1, corresponding to the origins of the reference frames R.sub.0, R.sub.1, . . . R.sub.n-1 and to the associated times t.sub.0, t.sub.1, . . . t.sub.n-1 and the translations of carrier positions between the various reference frames”).
With respect to claim 9 and 20, Since determining, for one of the plurality of cells, in the absence of a hit in the one of the plurality of cells is contingent on if the time of last update is greater than the inverse of the hit rate; and if the time of last update is greater than the inverse of the hit rate, updating the hit rate, the feature is not required to be performed when the precedent is not meet therefore this claim limitation is not required by the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellec as applied to claim 1 and 13 above, and further in view of Holder (US 20150109165).
With respect to claim 2 and 14, Holder teaches providing a mean Doppler speed for each of the plurality of cells; receiving, for the one of the plurality of cells, a measured Doppler speed (para 5, “The value of the adaptive threshold level is a function of the amplitudes in the range-Doppler cells surrounding the specific range-Doppler cell for which the process must derive the adaptive threshold. Furthermore, the number of surrounding range-Doppler cells (data points)“). It would have been obvious to modify Quellec to include providing a mean Doppler speed for each of the plurality of cells; receiving, for the one of the plurality of cells, a measured Doppler speed because it is merely combining the data of Quellec with the data of Holder to create more data for each cell with no new or unexpected results.
With respect to claim 2 and 14, since identifying the step of identifying the object as clutter is contingent on the measured Doppler speed is less than a pre-determined factor of the mean Doppler speed for the object to be identified as clutter is not required to be performed when the precedent is not meet therefore this claim limitation is not required by the broadest reasonable interpretation.
Claim 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellec as applied to claim 1 above, and further in view of Harrison (US 5990824). 
With respect to claim 3 and 15, Harrison teaches the running average is calculated using one of an infinite impulse response filter and a finite impulse response filter (column 15, lines 60-65, “Sliding window filter where the statistical averages are accomplished using a FIR filter whose impulse response straddles the cell of interest”). It would have been obvious to modify Quellec to include the running average is calculated using one of an infinite impulse response .
Claim 4-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellec as applied to claim 1 and 13 above, and further in view of Japanese application (JP H0496085).
With respect to claim 4 and 16, Japanese application (JP H0496085) teaches the step of updating further comprises updating the signal strength threshold based on the hit rate of the one of the plurality of cells (page 1, means for solving the problem, “Threshold control means 10, and outputs a hit. Next, by 2nd hit detection means 9, the 2nd hit detection rate is computed from the hit count for every unit field of a hit and the number of range cells beyond 2nd fixed Threshold V2. The hit detection rate is the same as several 1. The 1st and 2nd fixed Threshold control means 7 and 10, By controlling 1st and 2nd fixed Threshold V1 and V2 outputted from 1st and 2nd fixed Threshold detection means 5 and 8, it operates so that the 1st and 2nd hit detection rate of 1st and 2nd hit detection means 6 and 9 may be made regularity”). It would have been obvious to modify Quellec to include updating further comprises updating the signal strength threshold based on the hit rate of the one of the plurality of cells because it would help to determine if a return signal is or is not clutter.
With respect to claim 5 and 17, Japanese application (JP H0496085) teaches the updating of the signal strength threshold is based on a linear relationship between the measured hit rate and the signal strength threshold (page 1, means for solving the problem, “Threshold control means 10, and outputs a hit. Next, by 2nd hit detection means 9, the 2nd hit detection rate is computed from the hit count for every unit field of a hit and the number of range cells beyond 2nd fixed Threshold V2. The hit detection rate is the same as several 1. The 1st and 2nd fixed Threshold control means 7 and 10, By controlling 1st and 2nd fixed Threshold V1 and V2 outputted from 1st and 2nd fixed Threshold detection means 5 and 8, it operates so that the 1st and 2nd hit detection rate of 1st and 2nd hit detection means 6 and 9 may be made Quellec to include the updating of the signal strength threshold is based on a linear relationship between the measured hit rate and the signal strength threshold because it is merely a substation of a well-known method to determine the threshold with no new or unexpected results.
With respect to claim 6, While Quellec in view of Japanese application (JP H0496085) does not teach the signal strength threshold is increased at a rate of 2/3 of an increase in the measured hit rate, it would have been obvious to modify Quellec in view of Japanese application to include because it is merely one of multiple design choices for a signal strength threshold with no new or unexpected results. 
Claim 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellec as applied to claim 1 and 13 above, and further in view of Lim et al (US 20160124084).
With respect to claim 10, Lim teaches the measured signal strength that is received in the step of receiving is signal strength above a CFAR signal strength threshold (para 121, “The detection threshold value may be calculated through a CFAR algorithm”). It would have been obvious to modify Quellec to include the measured signal strength that is received in the step of receiving is signal strength above a CFAR signal strength threshold because it would reduce the false alarms in the detection signals.
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellec as applied to claim 1 above, and further in view of Root (US 5280289).
With respect to claim 11, Root teaches the signal strength threshold is the same for each of the plurality of cells (col 10, lines 11-22,”the "flat" thresholding algorithm used here is one which establishes the same threshold value over the entire image area”). It would have been obvious to modify Quellec 
With respect to claim 12, Root (US 5280289). Root teaches the signal strength threshold for at least two of the plurality of cells is different than one another (col 10, lines 11-22, “FIG. 7 shows that the ability of the systems threshold to change over the scene, depending upon clutter amplitudes”). It would have been obvious to modify Quellec to include the signal strength threshold for at least two of the plurality of cells is different than one another because it is merely a substitution of a well-known method to set the threshold of a radar device with no new or unexpected results.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellec as applied to claim 13 above, and further in view of Liu et al (US 20170097412). 
With respect to claim 18, Liu teaches determining that a measured doppler speed of the object has one of a first polarity and a second polarity (para 36, “the Doppler speed of positive polarity, by way of example”). It would have been obvious to modify Quellec to include determining that a measured doppler speed of the object has one of a first polarity and a second polarity because it is expected that the signal would have a positive or negative polarity based on whether the object is moving toward or away from the radar device.
With respect to claim 18, Since the step of identifying, for the object to be identified as clutter, is contingent on if the hit rate being greater than the hit rate threshold; and the signal strength being greater that the signal strength threshold when the precedent is not meet therefore the hit rate threshold is a hit rate threshold of the one of a first polarity and a second polarity, the signal strength threshold is a signal strength threshold of the one of a first polarity and a second polarity, and the measured Doppler speed is less than a pre-determined factor of a mean Doppler speed for the one of a first polarity and a second polarity is not required by the broadest reasonable interpretation.
Allowable Subject Matter
Claims 7 would be allowable if rewritten to overcome the rejection(s) under double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under double patenting and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648